SENTENCIA
El peticionario Emilio Medina Bernard cuestiona la sentencia del Tribunal Superior, Sala de San Juan, que deniega la expedición de un recurso de revisión de la Junta de Apelaciones del Sistema de Personal (J.A.S.A.P). J.A.S.A.E se negó a considerar su solicitud de que era acreedor a un diferencial en el sueldo por el tiempo que actuó como Oficial Examinador, a cargo del Programa de Procedimientos Disciplinarios, en forma interina desde el 1977 hasta el 1983.
Oportunamente emitimos una orden al Procurador General de Puerto Rico para que mostrara causa por la cual no debíamos revocar la sentencia del tribunal de instancia y ordenar a J.A.S.A.E que ofreciera al peticionario la oportunidad de presen-tar toda la prueba a favor de su reclamación. El Procurador General ha comparecido y estamos en posición de resolver.
HH
El peticionario, Emilio Medina Bernard, se retiró del servicio público el 15 de noviembre de 1983. En aquel momento ocupaba la *801posición de Técnico Legal en la Administración de Corrección en un puesto de carrera.
Desde julio de 1977 hasta noviembre de 1983 la agencia lo utilizó como Oficial Examinador a cargo del Programa de Proce-dimientos Disciplinarios en forma interina. A julio de 1977 devengaba un salario de $805 y para noviembre de 1983 $1,045. El 31 de mayo de 1983, seis (6) años después de haber iniciado el interinato, el peticionario solicitó mediante carta al entonces administrador de la Administración de Corrección, Sr. Jorge Collazo, que se le concediera un diferencial en el sueldo por motivo del interinato.
Alega Medina Bernard que la posterior administradora, Leda. Zulma Rosario, le concedió el diferencial. No obra, sin embargo, comunicación que acredite ese hecho.
Finalmente, el 2 de julio de 1986 la Administradora de Corrección, Dra. Mercedes Otero de Ramos, le denegó el diferen-cial solicitado siguiendo las recomendaciones de una opinión que a esos efectos emitió el Secretario de Justicia el 11 de febrero de 1986.
El 4 de agosto de 1986 el peticionario apeló esta decisión ante J.A.S.A.P Este organismo se declaró sin jurisdicción porque según la See. 7.4 de la Ley de Personal de Servicio Público de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. secs. 1301-1431), según enmendada, carecía de potestad adjudicativa sobre la persona del apelante y la materia en controversia. Indicó, también, la improcedencia de la concesión de un diferencial por interinato por no cumplir el apelante con los requisitos mínimos del puesto, ya que el apelante no tenía licencia para ejercer la profesión de abogado. Además sostuvo, en la alternativa, que si el diferencial en sueldo obedecía a condiciones extraordinarias del trabajo, ello constituía una decisión adminis-trativa de carácter discrecional.
Finalmente, J.A.S.A.P sostuvo que la solicitud del diferencial no fue presentada a tiempo y en la apropiada forma ante la autoridad nominadora.
*802HH HH
Aunque la Ley de Fersonal de Servicio Fúblico de Fuerto Rico no se refiere expresamente a los casos en que una persona ya no es empleado público, hemos sostenido que J.A.S.A.E tiene juris-dicción cuando el apelante demuestra que se le ha violado el derecho a entrar al sistema de personal y dicho derecho ha sido reclamado oportunamente. Delgado v. D.S.C.A., 114 D.P.R. 177, 183 (1983); Febres v. Feijoó, 106 D.P.R. 676, 683 (1978).
Igual capacidad tiene un empleado que alega que se le han negado derechos adquiridos y reclamados mientras pertenecía al sistema. Negar dicho derecho contravendría el espíritu de pro-tección también de dicha legislación. Delgado v. D.S.C.A., supra.
La reclamación del peticionario Medina Bernard se originó mientras era empleado de la agencia recurrida, aunque se retiró del sistema el 15 de septiembre de 1983. El foro adecuado para ventilar su reclamación inicialmente era J.A.S.A.E En su compa-recencia ante nos, el Frocurador General coincide con esta conclusión.
HH HH HH
Las reclamaciones de salarios de los empleados públicos tienen un plazo trienal para su ejercicio. Aponte v. Srio. Hacienda, E.L.A., 125 D.P.R. 610 (1990). Ese término señalado en la ley impide que se le aplique la doctrina de incuria. J.R.T. v. P.R. Telephone Co., Inc., 107 D.P.R. 76 (1978).
La acción de Medina Bernard no está prescrita, ya que de acuerdo con el Art. 1867 del Código Civil de Fuerto Rico, 31 L.P.R.A. sec. 5297, los tres (3) años se empiezan a cumplir desde que dejaran de prestarse los servicios. Los hechos reflejan que el peticionario dejó de trabajar en la Administración de Corrección el 15 de noviembre de 1983 y que apeló a J.A.S.A.P el 17 de julio de 1986, es decir, antes de los tres (3) años.
*803IV
Resta evaluar los méritos del planteamiento del aspecto discrecional que plantea el caso. No nos corresponde en esta etapa hacer esa determinación. Se devuelve el caso a J.A.S.A.E para que dilucide este asunto en una vista evidenciaría.

Se expide el recurso de certiorari y se revoca la sentencia del foro de instancia.

Lo pronunció y manda el Tribunal y certifica el señor Secre-tario General Interinó. El Juez Asociado Señor Negrón García emitió opinión concurrente, a la cual se une el Juez Asociado Señor Rebollo López. La Juez Asociada Señora Naveira de Rodón no intervino.
(Fdo.) Heriberto Pérez Ruiz

Secretario General Interino

—O—